     Case 1:19-cv-00341-NONE-SAB Document 42 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MARK A. HODGE,                                       Case No. 1:19-cv-00341-NONE-SAB (PC)
12
                          Plaintiff,                      ORDER GRANTING DEFENDANTS’
13                                                        MOTION TO MODIFY DISCOVERY AND
                    v.                                    SCHEDULING ORDER
14
                                                          (ECF No. 41)
15   C. SANTIESTEBAN, et al.,
16                        Defendants.
17

18         On September 18, 2019, the discovery and scheduling order issued in this matter. The

19   matter was stayed for post screening alternative dispute resolution and did not settle. On

20   December 19, 2019, the stay was lifted and an amended scheduling order issued on December 20,

21   2019. Pursuant to the order, all discovery is to be completed by June 19, 2020, and dispositive

22   motions are to be filed by August 20, 2020. On May 26, 2020, Defendants filed a motion to

23   modify the discovery and scheduling order. The Court finds that it is unnecessary to wait for

24   Plaintiff to respond to the motion prior to issuing a decision as the motion sets forth good cause to

25   grant the request.

26         Due to the COVID-19 pandemic, Defendants have been unable to schedule the deposition

27   of Plaintiff. The Office of the Attorney General has asked its employees to refrain from coming

28   into the office to work and travel has been heavily discouraged throughout the state. Further, the

                                                      1
     Case 1:19-cv-00341-NONE-SAB Document 42 Filed 05/27/20 Page 2 of 2

 1   California Department of Corrections and Rehabilitation (“CDCR”) has restricted inmate

 2   movement in an attempt to limit the risk of transmission of the virus. While CDCR has video

 3   conferencing equipment available, it is being used to conduct Board of Parole Hearings until the

 4   pandemic is resolved and availability is limited. Defendants seek to extend the deadline to

 5   conduct discovery solely for the purpose of completing the deposition of Plaintiff and the

 6   deadline to file a motion for summary judgment by sixty days to allow for the deposition to be

 7   conducted.

 8         The Court finds that Defendants have demonstrated good cause to modify the discovery and

 9   scheduling order. Accordingly, IT IS HEREBY ORDERED that:

10         1.       Defendant’s motion to modify the discovery and scheduling order, filed May 26,

11                  2020, is GRANTED;

12         2.       The discovery deadline in this case is extended to August 18, 2020, for the limited

13                  purpose of allowing Defendants to conduct Plaintiff’s deposition and file any

14                  motion to compel that deposition, as necessary;

15         3.       The dispositive motion deadline is extended to October 19, 2020; and

16         4.       All other aspects of the September 18, 2019 scheduling order remain in effect.

17
     IT IS SO ORDERED.
18

19   Dated:     May 27, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

                                                     2
